            Case 1:20-cv-01389-JKB Document 1 Filed 06/02/20 Page 1 of 24



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Northern Division)

REVEREND ROBERT EDWARDS,
3922 Brooklyn Avenue
Baltimore, Maryland 21225

      Plaintiff,

v.                                                      Case No. ____________

MAYOR AND CITY COUNCIL OF
BALTIMORE,
100 Holliday Street, Suite 250
Baltimore, Maryland 21202

      Defendant.


                                          COMPLAINT

       Plaintiff, Reverend Robert Edwards (“Rev. Edwards” or “Plaintiff”), by and through his

undersigned counsel, hereby files this Complaint against Defendant, Mayor and City Council of

Baltimore (“City” or “Defendant”), and states as follows:

                                        INTRODUCTION

       1.      This case arises out of the City’s unconstitutional taking of private land owned by

a City resident without paying just (or any) compensation, in violation of the Fifth and Fourteenth

Amendments to the United States Constitution, Article III, § 40 of the Maryland Constitution, and

Article 24 of the Maryland Declaration of Rights.

       2.      In 2013, Rev. Edwards purchased two unimproved lots separated by a 10-foot alley

located on the 600 Block of Venable Avenue and the 600 Block of E. 33rd Street, in the 14th

Council District of Baltimore City, commonly known as Block 4053, Lots 95 and 13 (individually,

the “Lot” and collectively, the “Properties” or “Lots”). He purchased the Properties for the specific
             Case 1:20-cv-01389-JKB Document 1 Filed 06/02/20 Page 2 of 24



purpose of developing them with residential uses. This objective was reasonable as, at that time,

Lots 95 and 13 were zoned Office-Residence-2 and R-6 Garden Rowhouse Residential,

respectively. The zoning designation and density of each Lot permitted Rev. Edwards to develop

his land with significant residential development as a matter of right, which included the right to

build up to 40 multifamily dwelling units on Lot 95, and up to 6 rowhouse dwelling units on Lot

13.

        3.      In the mid-2010s, the City undertook the process of adopting a comprehensive new

zoning ordinance and zoning map known as “TransForm Baltimore.” TransForm Baltimore

initially designated the Properties, as well as those in close proximity to the Properties, to be placed

within a zoning district that would continue to permit the development of multifamily and

rowhouse dwellings.

        4.      TransForm Baltimore was made effective on June 5, 2017. In the final version of

the zoning map adopted pursuant to TransForm Baltimore, the City singled out the Properties from

the adjoining parcels and downzoned them from development-friendly zoning designations to the

“Open-Space Zoning District” (“Open Space”), a classification that denies Rev. Edwards the

ability to develop, make use of, and benefit economically from his Properties. As described in

Art. 32, § 7-201(a) of the Baltimore City Code, “[t]he purpose of the Open-Space (‘OS’) Zoning

District is to enhance the quality of life for City residents by permanently preserving public open

space as an important public asset and critical environmental infrastructure.”

        5.      While the City was appropriating Rev. Edwards’ private land for public use, it was

simultaneously rezoning the similarly situated surrounding parcels located on the 600 blocks of

Venable Avenue and E. 33rd Street to the R-7 Mixed Residential District. Unlike the Open Space

Zoning District, the R-7 Zoning District authorizes the zoning and development rights Rev.



                                                  -2-
            Case 1:20-cv-01389-JKB Document 1 Filed 06/02/20 Page 3 of 24



Edwards previously enjoyed. The City had no legitimate legislative purpose for downzoning Rev.

Edwards’ land, obliterating his investment-backed expectations, and rendering his—and only

his—Properties not economically viable.

       6.      The downzoning of Rev. Edwards’ Properties constitutes a taking for which the

City was and is obligated to pay just compensation. The City’s refusal to compensate Rev.

Edwards violates the United States Constitution, the Maryland Constitution, and the Maryland

Declaration of Rights. This action seeks to recover just compensation and related damages from

the City.

                                            PARTIES

       7.      Plaintiff Reverend Robert Edwards is an individual residing at 3922 Brooklyn

Avenue, Baltimore, Maryland 21225.

       8.      Defendant Mayor and City Council of Baltimore is a municipal corporation

organized under the laws of the State of Maryland. Its official name, as set forth in the Baltimore

City Charter, is “Mayor and City Council of Baltimore.” See Charter of Baltimore City, Art. I,

§ 1.

                                JURISDICTION AND VENUE

       9.      Rev. Edwards brings this action pursuant to 42 U.S.C. § 1983, the Fifth and

Fourteenth Amendments to the United States Constitution, Article III, § 40 of the Maryland

Constitution, and Article 24 of the Maryland Declaration of Rights.

       10.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1391 because it arises under the Constitution and laws of the United States of

America.




                                                -3-
          Case 1:20-cv-01389-JKB Document 1 Filed 06/02/20 Page 4 of 24



        11.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367.

        12.     The relief requested is authorized by 42 U.S.C. §§ 1983 and 1988.

        13.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to this action occurred in Baltimore City,

Maryland.

                              FACTS COMMON TO ALL COUNTS
        Rev. Edward Purchases the Properties for Development

        14.     Rev. Edwards acquired the Properties by Deed dated April 15, 2013 and recorded

among the Land Records of Baltimore City, Maryland, in Liber 15136, folio 476.

        15.     At the time, Lots 95 and 13 enjoyed the zoning map designations Office-Residence-

2 and R-6 Garden Rowhouse Residential, respectively.

        16.     Neither Lot had any improvements, thereby presenting Rev. Edwards with myriad

development opportunities.

        17.     At all relevant times, Rev. Edwards has had a legitimate, constitutionally-protected

interest in the Properties.

        18.     Rev. Edwards, who is employed as a bus operator for the Maryland Transit

Administration (“MTA”), purchased the Properties with the specific objective of developing both

Lots with residential uses, as a mechanism to provide financial stability and security for his family

and his church.

        19.     Rev. Edwards’ objective was reasonable at the time he purchased the Properties,

and for the next four years, because during that time, the zoning map designations of the Properties

permitted the by-right development of up to 40 multifamily dwelling units on Lot 95, and up to 6

rowhouse dwelling units on Lot 13.

                                                 -4-
          Case 1:20-cv-01389-JKB Document 1 Filed 06/02/20 Page 5 of 24



       20.     The Properties are located in the Waverly neighborhood of Baltimore City, which

is located in the 14th Council District.

       21.     Since 2003, the 14th District has been represented on the Baltimore City Council

by Councilmember Mary Pat Clarke.

       22.     Shortly after closing on the purchase of the Properties, Rev. Edwards shared his

development plans with members of the Waverly community as well as Councilmember Clarke.

       23.     For reasons unknown to Rev. Edwards, Councilmember Clarke immediately

resisted his plans. She asked Rev. Edwards to either forego developing the Properties or sell them

to the City, such that both Lots would remain vacant, undeveloped, and accessible to the

surrounding community as a park.

       24.     Rev. Edwards rejected Councilmember Clarke’s proposal, making clear that he

purchased the Properties to develop them and still intended to do so.

       25.     Despite having firsthand knowledge of Rev. Edwards’ development plans, between

mid-2013 and June 2017, Councilmember Clarke planned, pursued, and ultimately prevailed in

relegating Rev. Edwards’ Properties to an undevelopable Open Space zoning map designation.

       The City Ramps Up Efforts to Downzone the Properties

       26.     Baltimore City’s Zoning Code was updated for the first time in more than four

decades with the enactment of Baltimore City Ordinances 16-581 and 17-015, together commonly

known as the TransForm Baltimore Zoning Code (“TransForm Baltimore”).

       27.     TransForm Baltimore took effect on June 5, 2017.

       28.     TransForm Baltimore was introduced as City Council Bill 12-0152.

       29.     The First Reader Maps of TransForm Baltimore, prepared by Baltimore City’s

Department of Planning as a first draft of the proposed new zoning map, initially proposed to



                                               -5-
         Case 1:20-cv-01389-JKB Document 1 Filed 06/02/20 Page 6 of 24



rezone Lot 95 from the Office-Residence-2 District to the R-7 Mixed Residential (“R-7”) District,

and to rezone Lot 13 from the R-6 Garden Rowhouse Residential District to the R-7 District.

       30.      These proposed new zoning map designations were of minimal concern to Rev.

Edwards because, among other reasons: (i) all parcels adjacent to Rev. Edwards’ Properties were

also being rezoned to R-7; and (ii) more importantly, Rev. Edwards could still develop the

Properties with the multifamily and rowhouse dwelling uses he intended under the new zoning

designations.

       31.      By letter dated November 4, 2015, Councilmember Clarke informed Rev. Edwards

that she had “recommended” a change to the zoning map designation for Lot 95 from R-7, as

proposed, to Open Space, and requested that Rev. Edwards “let [her] know of any disagreement

with [her] recommendation.” In that letter, Councilmember Clarke did not reference any change

to the proposed R-7 zoning designation for Lot 13.

       32.      Rev. Edwards immediately voiced his objection to Councilmember Clarke’s

“recommendation.”

       33.      Councilmember Clarke disregarded Rev. Edwards’ position and refused to alter the

course of her personal campaign to strip Rev. Edwards’ land of the zoning and development rights

enjoyed by every similarly situated, neighboring property owner on the 600 blocks of Venable

Avenue and E. 33rd Street.

       34.      Councilmember Clarke even concealed from Rev. Edwards much of her ill-

motivated efforts to relegate his private land to non-developable Open Space. Between November

2015 and mid-2017, Rev. Edwards received no further communications from Councilmember

Clarke regarding her “recommendation” to rezone the Properties to Open Space. Rev. Edwards




                                               -6-
          Case 1:20-cv-01389-JKB Document 1 Filed 06/02/20 Page 7 of 24



reasonably assumed that Councilmember Clarke had finally acquiesced to his appeals and

abandoned her effort to treat his land differently from all similarly situated, neighboring lots.

       The City Downzones the Properties to Open Space

       35.       In late spring 2017, Rev. Edwards discovered that Councilmember Clarke had

prompted a revision to TransForm Baltimore which specifically rezoned the Properties to the Open

Space Zoning District.

       36.       At that time, Rev. Edwards lacked the financial means to develop the Properties

with the residential uses permitted by right under the then-existing zoning code. He was, however,

actively negotiating with potential partners and otherwise taking action to move his development

plans forward.

       37.       Rev. Edwards nevertheless took action to halt this unconstitutional downzoning.

       38.       On June 2, 2017, three days before TransForm Baltimore took effect, Rev. Edwards

filed two applications with the Baltimore City Board of Municipal and Zoning Appeals

(“BMZA”), seeking approval of certain variances to develop his land.

       39.       Recognizing the need to transition from one zoning code to another, the City

Council included in TransForm Baltimore a series of transition rules. See Baltimore City Code,

Art. 32, § 2-203. One such rule provides that BMZA approvals of variances and conditional uses

on applications filed prior to the effective date of TransForm Baltimore would remain effective

notwithstanding the Code provisions in effect.

       40.       Rev. Edwards filed the applications with the BMZA to effectively grandfather his

zoning and development rights.

       41.       Twelve days after submitting his applications to the BMZA, Councilmember

Clarke sent a letter to Zoning Administrator Geoffrey Veale and BMZA Executive Director David



                                                 -7-
          Case 1:20-cv-01389-JKB Document 1 Filed 06/02/20 Page 8 of 24



Tanner, in which she formally protested Rev. Edwards’ development plans and “reserve[d] the

right of negative appeal.”

       42.     The BMZA eventually heard both appeals on October 10, 2017.

       43.     At the BMZA hearing on the appeals, the Waverly Improvement Association and

Councilmember Clarke testified in opposition to the requested variances. Recognizing that her

unilateral actions to downzone the Properties resulted in a diminution in the value of Rev.

Edwards’ Properties, Councilmember Clarke testified to the BMZA that she “pledged to raise the

funds” to “make [Rev. Edwards] whole,” and would work with the Waverly Improvement

Association to do so as the Properties are “loved by the community.”

       44.     By two resolutions dated October 30, 2017, the BMZA denied the appeals, perhaps

influenced by counsel for the Waverly Improvement Association’s suggestion that in lieu of

attempting to grandfather his development rights, Rev. Edwards’ proper remedy would be to seek

judicial recourse for the “regulatory taking” of his Properties.

       45.     The result of the BMZA’s denials was that Councilmember Clarke’s four-year

quest became a reality—Rev. Edwards’ land would thereafter have to be developed in accordance

with the provisions of the Open Space Zoning District. In other words, the Properties could not

be developed at all.

       Rev. Edwards’ Efforts to Correct the City’s Unconstitutional Taking Prove Unsuccessful

       46.     In the months that followed, Rev. Edwards pleaded with Councilmember Clarke to

rezone the Properties to the same new zoning designation (R-7) enjoyed by all similarly situated

parcels adjacent to his land.

       47.     At first, Councilmember Clarke agreed to support a rezoning of the Properties to

R-7. Then, she reversed course and once again demanded that Rev. Edwards sell his land to the



                                                 -8-
          Case 1:20-cv-01389-JKB Document 1 Filed 06/02/20 Page 9 of 24



City. After Rev. Edwards rebuffed this demand, as he had done previously, Councilmember

Clarke refused to communicate with Rev. Edwards any further on the subject.

       48.     Forecasting Rev. Edwards’ predicament, in a session of the City Council’s Land

Use and Transportation Committee’s (“Committee”) hearing on Bill 12-0152 held on September

28, 2013, Councilwoman Clarke suggested that a rezoning of private property to the Open Space

Zoning District would provide the community with protection because “it would have to go

through the City Council [to be rezoned] and that ain’t gonna happen.”

       49.     In Baltimore City, piecemeal rezoning applications may only be filed by way of

City Council legislation introduced by a member of the City Council.

       50.     As a private citizen, Rev. Edwards is unable to file a request or otherwise apply to

have his Properties “upzoned” to another zoning map designation.

       51.     The “upzoning” of private land to a more favorable zoning classification is only

possible if a Councilmember introduces a bill to rezone the land.

       52.     Councilmember Clarke has refused to support a rezoning of Rev. Edwards’

Properties.

       53.     On May 21, 2019, Rev. Edwards, through counsel, wrote to pertinent City officials,

including Mayor Young, City Council President Scott, Councilmember Clarke, and City Solicitor

Davis. This correspondence sought, among other things, that the City pay Rev. Edwards just

compensation for taking his Properties.

       54.     Almost nine months later, on February 20, 2020, the City penned a curt, three-

sentence response. The City did not address Rev. Edwards’ demand for just compensation.

Rather, the City asserted that Rev. Edwards’ claims were barred by the Local Government Tort

Claims Act, Md. Code Ann., Cts. & Jud. Proc. § 5-301 et seq., because notice of such claims was



                                               -9-
          Case 1:20-cv-01389-JKB Document 1 Filed 06/02/20 Page 10 of 24



not received within one year of June 5, 2017, the effective date of TransForm Baltimore. The

City’s position has no merit as Rev. Edwards’ claims sound in constitutional violations, not tort,

thus the applicable statute of limitations is three years, not one year.

        55.     Notwithstanding the unconstitutional downzoning of his land, Rev. Edwards has

never relinquished title to the Properties nor wavered in his commitment to maintain them. He

continues to pay all applicable municipal bills and property taxes. Moreover, after completing his

nightshift work with the MTA, Rev. Edwards regularly travels to the Properties from his home in

Brooklyn to maintain the landscaping, remove litter and debris, and otherwise keep the Properties

in good order and repair, all at his own expense.

        The Downzoning Eliminated All Economically Viable Use of the Properties

        56.     The Fifth Amendment to the United States Constitution states, in relevant part, “nor

shall private property be taken for public use, without just compensation” (“Takings Clause”).

        57.     The Takings Clause was later incorporated through the Fourteenth Amendment and

held to apply to state and local governments.

        58.     Article III, § 40 of the Maryland Constitution prohibits the taking of private

property “for public use without just compensation.”

        59.     Article 24 of the Maryland Declaration of Rights provides that, “no man ought to

be . . . deprived of his life, liberty or property.”

        60.     In the seminal case Lucas v. S.C. Coastal Council, 505 U.S. 1003 (1992), the United

States Supreme Court held that, “when the owner of real property has been called upon to

sacrifice all economically beneficial uses in the name of the common good, that is, to leave his

property economically idle, he has suffered a taking.” Id. at 1019 (emphasis in original). When a

law or regulation renders private land “without economically beneficial or productive options for



                                                   -10-
         Case 1:20-cv-01389-JKB Document 1 Filed 06/02/20 Page 11 of 24



its use,” the government must pay just compensation for pressing private property “into some form

of public service.” Id. at 1018.

       61.     In a session of the Committee’s hearing on Bill 12-0152 (TransForm Baltimore)

held on October 7, 2015, Councilmember Clarke attempted to have the Committee adopt a text

amendment (T-357) that would have modified the provisions of the Open Space Zoning District

to expand its purpose to include private space, so that the final language in TransForm Baltimore

would read: “The purpose of the Open-Space (‘OS’) Zoning District is to enhance the quality of

life for City residents by permanently preserving public and private open space as an important

public asset and critical environmental infrastructure.” (Emphasis added).

       62.     The Committee rejected the proposed amendment. In fact, the Assistant Director

of the Department of Planning, Laurie Feinberg, specifically advised the Committee that acting to

“willy-nilly apply the OS zone on private property over the objection of the property owner would

put the City in a bad position.”

       63.     As a result of Councilmember Clarke’s failure to amend the provision to include a

reference to private property, Art. 32, § 7-201(a) of the Baltimore City Code (TransForm

Baltimore) aptly states that “[t]he purpose of the Open-Space (‘OS’) Zoning District is to enhance

the quality of life for City residents by permanently preserving public open space as an important

public asset and critical environmental infrastructure.”

       64.     TransForm Baltimore, by its own terms, confirms that the Open Space Zoning

District is intended to preserve public land as an important public asset for City residents.

       65.     Rev. Edwards’ land is neither public nor community owned; it is private land,

owned by a private citizen.




                                                -11-
          Case 1:20-cv-01389-JKB Document 1 Filed 06/02/20 Page 12 of 24



         66.   Prior to June 5, 2017, the effective date of TransForm Baltimore, Rev. Edwards

could have developed his Properties with multiple valuable residential uses as a matter of right.

         67.   TransForm Baltimore singled out Rev. Edwards’ Properties from the others in close

proximity, downzoning them from designations that would permit residential development to the

Open Space Zoning District.

         68.   TransForm Baltimore rezoned the land surrounding and similarly situated to Rev.

Edwards’ Properties to the R-7 Zoning District.

         69.   In downzoning the Properties to the Open Space Zoning District, the City

permanently appropriated Rev. Edwards’ private land for use by City residents as public open

space.

         70.   The uses permitted in the Open Space Zoning District do not allow Rev. Edwards

to make economically beneficial or productive use of his land.

         71.   Rev. Edwards’ land has remained economically idle since June 5, 2017.

         The Downzoning Impermissibly Impacted, Interfered With, and Restricted Use of
         the Properties

         72.   Rev. Edwards purchased the Properties with the reasonable, realistic, and stated

expectation of developing them with residential uses.

         73.   Until June 5, 2017, the zoning map designations of Rev. Edwards’ land permitted

significant residential development on both Lots as a matter of right.

         74.   The downzoning of the Properties to the Open Space Zoning District not only

interfered with Rev. Edwards’ distinct investment-backed expectations, it also obliterated the

myriad development opportunities that were available to Rev. Edwards prior to June 5, 2017.

         75.   The character and nature of the City’s actions in targeting Rev. Edwards’ Properties

for downzoning to the Open Space Zoning District, while simultaneously permitting all

                                               -12-
          Case 1:20-cv-01389-JKB Document 1 Filed 06/02/20 Page 13 of 24



neighboring parcels to enjoy a zoning map designation (R-7) permitting residential development

and use, demonstrates that the downzoning was specific, deliberate, and personal to Rev. Edwards.

        76.       Under Penn Cent. Transp. Co. v. City of New York, 438 U.S. 104, 125 (1978) and

its progeny, TransForm Baltimore economically impacted, interfered with, and restricted use of

the Properties.

        77.       TransForm Baltimore, as applied to Rev. Edwards’ Properties, is a confiscatory

regulation.

        The City’s Refusal to Pay Just Compensation to Rev. Edwards is Unconstitutional

        78.       The City’s downzoning of the Properties to Open Space and refusal to pay Rev.

Edwards just compensation amounts to an unconstitutional taking.

        79.       Both the United States and Maryland Constitutions mandate that Rev. Edwards

receive just compensation from the City for the taking of his Properties.

        80.       Under 42 U.S.C. § 1988, Rev. Edwards is also entitled to recover his attorneys’

fees, expert witness fees, and other costs incurred in this matter.

                                         COUNT I
         42 U.S.C. § 1983 – Taking of Private Property Without Just Compensation

        81.       Each and every allegation contained in the foregoing paragraphs is incorporated by

reference as if fully set forth herein.

        82.       The Takings Clause of the Fifth Amendment to the United States Constitution

prohibits the government from taking private property without paying “just compensation.”

        83.       The Takings Clause of the Fifth Amendment is applicable to state and local

governments by incorporation through the Fourteenth Amendment.

        84.       Prior to June 5, 2017, the effective date of TransForm Baltimore, Rev. Edwards had

numerous options available to develop the Properties as a matter of right.

                                                 -13-
         Case 1:20-cv-01389-JKB Document 1 Filed 06/02/20 Page 14 of 24



        85.     Through TransForm Baltimore, the City downzoned Lots 95 and 13 from zoning

districts that permitted residential development to the Open Space Zoning District, pursuant to

which the Properties are undevelopable.

        86.     The economic impact of the downzoning was and is significant.

        87.     Among other things, the Open Space zoning map designation prevents Rev.

Edwards from developing or making economically viable or productive use of his land.

        88.     The downzoning also interfered with Rev. Edwards’ distinct investment-backed

expectations and imposed a substantial economic restriction on the Properties.

        89.     The economic impact on, interference with, and restrictions of the Properties

amounts to a taking for which Rev. Edwards is entitled to just compensation.

        90.     The City’s failure to pay just compensation constitutes an unconstitutional taking.

        WHEREFORE, Plaintiff, Reverend Robert Edwards, respectfully requests that this Court

enter judgment in favor of Plaintiff and against Defendant, Mayor and City Council of Baltimore,

and order that: (i) the City’s downzoning of the Properties to the Open Space Zoning District

violated the Fifth and Fourteenth Amendments to the United States Constitution and 42 U.S.C. §

1983; (ii) the downzoning of the Properties constituted a taking; (iii) Plaintiff is entitled to just

compensation from the City for the taking, plus interest; (iv) Plaintiff is entitled to payment of all

costs incurred to maintain the Properties since the taking occurred on June 5, 2017, plus interest;

(v) Plaintiff is entitled to payment, by the City, of his attorneys’ fees, expert witness fees, and other

costs pursuant to 42 U.S.C. § 1988; and (vi) Plaintiff is entitled to such other and further relief as

the Court may deem just and proper.




                                                  -14-
          Case 1:20-cv-01389-JKB Document 1 Filed 06/02/20 Page 15 of 24



                                           COUNT II
                          42 U.S.C. § 1983 – Equal Protection Violation

        91.     Each and every allegation contained in the foregoing paragraphs is incorporated by

reference as if fully set forth herein.

        92.     The Equal Protection Clause of the Fourteenth Amendment to the United States

Constitution provides, in relevant part, that no state “shall deny to any person within its

jurisdiction, the equal protection of the laws . . .”

        93.     TransForm Baltimore downzoned the Properties from zoning districts that

permitted residential development to the Open Space Zoning District, pursuant to which the

Properties are undevelopable.

        94.     The Open Space zoning map designation prevents Rev. Edwards from developing

or making economically viable or productive use of his land.

        95.     All parcels adjacent and similarly situated to the Properties were rezoned to the R-7

Zoning District. This zoning map designation permits the owners of those parcels to development

them with a number of residential uses, and enjoy the economic benefits and uses of their land.

        96.     Initial drafts of TransForm Baltimore proposed to rezone the Properties to R-7,

consistent with all adjacent lots.

        97.     Then, however, Councilmember Clarke got involved.

        98.     Councilmember Clarke spearheaded a multiyear effort, in part concealed from Rev.

Edwards and in part over his strenuous objections, to intentionally downzone the Properties to the

Open Space Zoning District and treat Rev. Edwards’ land disparately from all similarly situated

lots.

        99.     Councilmember Clarke accomplished her goal with the enactment of TransForm

Baltimore.

                                                  -15-
           Case 1:20-cv-01389-JKB Document 1 Filed 06/02/20 Page 16 of 24



          100.   The City’s decision to treat Rev. Edwards differently from similarly situated

landowners, and to strip his Properties of their economic benefit, was done without any legitimate

legislative purpose.

          101.   Further, the downzoning of the Properties was arbitrary and capricious.

          102.   The disparate treatment of the Properties, and exclusion of them from the R-7

zoning map designation enjoyed by all surrounding parcels, is not rationally related to any

legitimate governmental interest.

          103.   The intentional, targeted downzoning of the Properties disproportionately affected

Rev. Edwards by, among other things, rendering his land undevelopable and not economically

viable.

          104.   The City’s actions violated Rev. Edwards’ right to equal protection of the laws

under the Fourteenth Amendment to the United States Constitution.

          WHEREFORE, Plaintiff, Reverend Robert Edwards, respectfully requests that this Court

enter judgment in favor of Plaintiff and against Defendant, Mayor and City Council of Baltimore,

and order that: (i) the City’s downzoning of the Properties to the Open Space Zoning District

violated the Fourteenth Amendment to the United States Constitution and 42 U.S.C. § 1983; (ii)

the downzoning of the Properties violated Rev. Edwards’ constitutional equal protection rights;

(iii) Plaintiff is entitled to compensatory damages from the City, in an amount to be determined at

trial, plus interest; (iv) Plaintiff is entitled to payment, by the City, of his attorneys’ fees, expert

witness fees, and other costs pursuant to 42 U.S.C. § 1988; and (v) Plaintiff is entitled to such other

and further relief as the Court may deem just and proper.




                                                 -16-
          Case 1:20-cv-01389-JKB Document 1 Filed 06/02/20 Page 17 of 24



                                           COUNT III
                             42 U.S.C. § 1983 – Due Process Violation

        105.    Each and every allegation contained in the foregoing paragraphs is incorporated by

reference as if fully set forth herein.

        106.    The Due Process Clause of the Fourteenth Amendment to the United States

Constitution provides, in relevant part, that no state shall deprive an individual of their property

“without due process of law . . .”

        107.    Rev. Edwards has a constitutionally protected interest in the Properties, including

their associated economic values and opportunities.

        108.    Art. 32, § 7-201(a) of the Baltimore City Code (TransForm Baltimore) describes

the “purpose of the Open Space (‘OS’) Zoning District” as “permanently preserving public open

space as an important public asset and critical environmental infrastructure.”

        109.    TransForm Baltimore downzoned the Properties from zoning districts that

permitted residential development to the Open Space Zoning District, pursuant to which the

Properties are undevelopable.

        110.    By downzoning the Properties, the City denied Rev. Edwards the economic benefit

of his private land and deprived Rev. Edwards of his constitutionally protected interest in property

without due process of law.

        111.    The City’s selective decision to downzone Rev. Edwards’ Properties to the Open

Space Zoning District, while simultaneously mapping all similarly situated and neighboring

parcels to a zoning map designation (R-7) that permits residential development, was deliberate and

egregious.

        112.    The downzoning of Rev. Edwards’ land serves no legitimate legislative purpose

and falls far beyond the outer limits of legitimate governmental action.

                                               -17-
          Case 1:20-cv-01389-JKB Document 1 Filed 06/02/20 Page 18 of 24



        113.    The councilmember representing the district in which Rev. Edwards’ Properties are

located, Councilmember Clarke, has refused to communicate with him regarding the

unconstitutional downzoning of his Properties.

        114.    Because private citizens of Baltimore City cannot unilaterally submit applications

to request the rezoning of property to another zoning classification, no process could cure the

injustice inflicted upon Rev. Edwards.

        115.    The downzoning of Rev. Edwards’ land constitutes a deprivation of his substantive

due process rights under the Fourteenth Amendment to the United States Constitution.

        WHEREFORE, Plaintiff, Reverend Robert Edwards, respectfully requests that this Court

enter judgment in favor of Plaintiff and against Defendant, Mayor and City Council of Baltimore,

and order that: (i) the City’s downzoning of the Properties to the Open Space Zoning District

violated the Fourteenth Amendment to the United States Constitution and 42 U.S.C. § 1983; (ii)

the downzoning of the Properties violated Plaintiff’s constitutional due process rights; (iii) Plaintiff

is entitled to compensatory damages from the City, in an amount to be determined at trial, plus

interest; (iv) Plaintiff is entitled to payment, by the City, of his attorneys’ fees, expert witness fees,

and other costs pursuant to 42 U.S.C. § 1988; and (v) Plaintiff is entitled to such other and further

relief as the Court may deem just and proper.

                                         COUNT IV
                          Violation of the Maryland Constitution –
                    Taking of Private Property Without Just Compensation

        116.    Each and every allegation contained in the foregoing paragraphs is incorporated by

reference as if fully set forth herein.

        117.    Article III, § 40 of the Maryland Constitution prohibits the government from taking

private property “for public use without just compensation.”



                                                  -18-
         Case 1:20-cv-01389-JKB Document 1 Filed 06/02/20 Page 19 of 24



        118.    Article 24 of the Maryland Declaration of Rights prohibits the enactment of any

law that deprives any person “of his life, liberty, or property.”

        119.    Prior to June 5, 2017, the effective date of TransForm Baltimore, Rev. Edwards had

numerous options available to develop the Properties as a matter of right.

        120.    Through TransForm Baltimore, the City downzoned Lots 95 and 13 from zoning

map designations that permitted residential development to the Open Space Zoning District,

pursuant to which the Properties are undevelopable.

        121.    The economic impact of the downzoning was and is significant.

        122.    Among other things, the Open Space zoning map designation prevents Rev.

Edwards from developing or making economically viable or productive use of his land.

        123.    The downzoning also interfered with Rev. Edwards’ distinct investment-backed

expectations and imposed a substantial economic restriction on the Properties.

        124.    The economic impact on, interference with, and restrictions of the Properties

amounts to a taking for which Rev. Edwards is entitled to just compensation.

        125.    The City’s failure to pay just compensation constitutes an unlawful taking.

        WHEREFORE, Plaintiff, Reverend Robert Edwards, respectfully requests that this Court

enter judgment in favor of Plaintiff and against Defendant, Mayor and City Council of Baltimore,

and order that: (i) the City’s downzoning of the Properties to the Open Space Zoning District

violated Article 24 of the Maryland Declaration of Rights and Article III, § 40 of the Maryland

Constitution; (ii) the downzoning of the Properties constitutes a taking; (iii) Plaintiff is entitled to

just compensation from the City for the taking, plus interest; (iv) Plaintiff is entitled to payment of

all costs incurred to maintain the Properties since the taking occurred on June 5, 2017, plus interest;

(v) Plaintiff is entitled to payment, by the City, of his attorneys’ fees, expert witness fees, and other




                                                  -19-
           Case 1:20-cv-01389-JKB Document 1 Filed 06/02/20 Page 20 of 24



costs; and (vi) Plaintiff is entitled to such other and further relief as the Court may deem just and

proper.

                                            COUNT V
                 Violation of the Maryland Declaration of Rights – Equal Protection

          126.     Each and every allegation contained in the foregoing paragraphs is incorporated by

reference as if fully set forth herein.

          127.     The equal protection rights afforded by the Fourteenth Amendment to the United

States Constitution are embodied in Article 24 of the Maryland Declaration of Rights.

          128.     TransForm Baltimore downzoned the Properties from zoning map designations that

permitted residential development to the Open Space Zoning District, pursuant to which the

Properties are undevelopable.

          129.     The Open Space zoning map designation prevents Rev. Edwards from developing

or making economically viable or productive use of his land.

          130.     All parcels adjacent and similarly situated to the Properties were rezoned to the R-

7 Zoning District. This zoning map designation permits a property owner to develop residential

uses on its property and enjoy the economic benefits and uses of its land.

          131.     Initial drafts of TransForm Baltimore proposed to rezone the Properties to the R-7

Zoning District, consistent with all adjacent lots.

          132.     Then, however, Councilmember Clarke got involved.

          133.     Councilmember Clarke spearheaded a multiyear effort, in part concealed from Rev.

Edwards and in part over his strenuous objections, to intentionally downzone the Properties to the

Open Space Zoning District and treat Rev. Edwards’ land disparately from all similarly situated

lots.




                                                   -20-
           Case 1:20-cv-01389-JKB Document 1 Filed 06/02/20 Page 21 of 24



          134.   Councilmember Clarke accomplished her goal with the enactment of TransForm

Baltimore.

          135.   The City’s decision to treat Rev. Edwards differently from similarly situated

landowners, and to strip his Properties of their economic benefit, was done without any legitimate

legislative purpose.

          136.   Further, the downzoning of the Properties was arbitrary and capricious.

          137.   The disparate treatment of the Properties, and exclusion of them from the R-7

zoning map designation enjoyed by all surrounding parcels, is not rationally related to any

legitimate governmental interest.

          138.   The intentional, targeted downzoning of the Properties disproportionately affected

Rev. Edwards by, among other things, rendering his land undevelopable and not economically

viable.

          139.   The City’s actions violated Rev. Edwards’ right to equal protection of the laws

under Article 24 of the Maryland Declaration of Rights.

          WHEREFORE, Plaintiff, Reverend Robert Edwards, respectfully requests that this Court

enter judgment in favor of Plaintiff and against Defendant, Mayor and City Council of Baltimore,

and order that: (i) the City’s downzoning of the Properties to the Open Space Zoning District

violated the Maryland Declaration of Rights; (ii) the downzoning of the Properties violated Rev.

Edwards’ guarantee of equal protection under the law; (iii) Plaintiff is entitled to compensatory

damages from the City, in an amount to be determined at trial, plus interest; (iv) Plaintiff is entitled

to payment, by the City, of his attorneys’ fees, expert witness fees, and other costs; and (v) Plaintiff

is entitled to such other and further relief as the Court may deem just and proper.




                                                 -21-
          Case 1:20-cv-01389-JKB Document 1 Filed 06/02/20 Page 22 of 24



                                        COUNT VI
           Violation of the Maryland Declaration of Rights – Due Process Violation

        140.    Each and every allegation contained in the foregoing paragraphs is incorporated by

reference as if fully set forth herein.

        141.    Article 24 of the Maryland Declaration of Rights, entitled “Due Process,” provides

that “no man ought to be . . . deprived of his life, liberty or property, but by the judgment of his

peers, or by the Law of the land.”

        142.    Rev. Edwards has a constitutionally protected interest in the Properties, including

their associated economic values and opportunities.

        143.    Art. 32, § 7-201(a) of the Baltimore City Code (TransForm Baltimore) describes

the “purpose of the Open Space (‘OS’) Zoning District” as “permanently preserving public open

space as an important public asset and critical environmental infrastructure.”

        144.    TransForm Baltimore downzoned the Properties from zoning districts that

permitted residential development to the Open Space Zoning District, pursuant to which the

Properties are undevelopable.

        145.    By downzoning the Properties, the City denied Rev. Edwards the economic benefit

of his private land and deprived Rev. Edwards of his constitutionally protected interest in property

without due process of law.

        146.    The City’s selective decision to downzone Rev. Edwards’ Properties to the Open

Space Zoning District, while simultaneously mapping all similarly situated and neighboring

parcels to a zoning map designation (R-7) that permits residential development was deliberate and

egregious.

        147.    The downzoning of Rev. Edwards’ land serves no legitimate legislative purpose

and falls far beyond the outer limits of legitimate governmental action.


                                               -22-
         Case 1:20-cv-01389-JKB Document 1 Filed 06/02/20 Page 23 of 24



       148.    The councilmember representing the district in which Rev. Edwards’ Properties are

located, Councilmember Clarke, has refused to communicate with him regarding the

unconstitutional downzoning of his Properties.

       149.    Because private citizens of Baltimore City cannot unilaterally submit applications

to request the rezoning of property to another zoning classification, no process could cure the

injustice inflicted upon Rev. Edwards.

       150.    The downzoning of Rev. Edwards’ land constitutes a deprivation of his substantive

due process rights under Article 24 of the Maryland Declaration of Rights.

       WHEREFORE, Plaintiff, Reverend Robert Edwards, respectfully requests that this Court

enter judgment in favor of Plaintiff and against Defendant, Mayor and City Council of Baltimore,

and order that: (i) the City’s downzoning of the Properties to the Open Space Zoning District

violated Article 24 of the Maryland Declaration of Rights; (ii) the downzoning of the Properties

violated Plaintiff’s constitutional due process rights; (iii) Plaintiff is entitled to compensatory

damages from the City, in an amount to be determined at trial, plus interest; (iv) Plaintiff is entitled

to payment, by the City, of his attorneys’ fees, expert witness fees, and other costs; and (v) Plaintiff

is entitled to such other and further relief as the Court may deem just and proper.




                                                 -23-
            Case 1:20-cv-01389-JKB Document 1 Filed 06/02/20 Page 24 of 24



                                           JURY DEMAND

          Pursuant to Fed. R. Civ. P. 38, Plaintiff demands a trial by jury on all issues so triable.


                                                          Respectfully submitted,

                                                          /s/ Harris W. Eisenstein___________
                                                          Harris W. Eisenstein (Bar # 29694)
                                                          Caroline L. Hecker (Bar # 28207)
                                                          Jeffrey M. Lichtstein (Bar # 20731)
                                                          Rosenberg Martin Greenberg, LLP
                                                          25 S. Charles Street, 21st Floor
                                                          Baltimore, Maryland 21201
                                                          Phone: (410) 727-6600
                                                          Fax: (410) 727-1115
                                                          heisenstein@rosenbergmartin.com
                                                          checker@rosenbergmartin.com
                                                          jlichtstein@rosenbergmartin.com

                                                          Counsel for Plaintiff,
                                                          Reverend Robert Edwards


4851-1235-0911, v. 1




                                                   -24-
